Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication in response to application filed 06/29/2020.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted on 06/04/2020 and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9-11, 13-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Idicula et al. (Pub.: No.: 20200125545 A1). 

Regarding claims 1 and 11, IDICULA teaches a method (see claim 1 for method claim) and one or more non-transitory computer-readable media storing instructions (see [0151 and 0155]) comprising:
 repeatedly until a dynamic convergence criterion is satisfied (this reads on the determination to tune the configuration parameters being used for database work load, see discussion [0037]):
sampling a subset of rows of a database table in a database management system (DBMS) (reads on database workload refers to both a dataset being managed by a DMBS, see [0029]),
and adjusting one or more content statistic estimates of the database table based on said subset of rows of the database table (reads on the user submitting with the request, a sample of workload 160 to facilitate customized configuration parameter tuning, see [0035] and discussion of [0134]);
predicting, by a machine learning (ML) model and based on said one or more content statistic
estimates of the database table, an optimal value for a configuration setting of the DBMS (note that a particular set of configuration-specific features are identified, using one or more trained machine learning models, see [0043]. Also, CSFs examples as discussed in [0031] and claimed “content statistic estimate” reads on the WSFs such as binary lengths of records inserted to the dataset).

Regarding claims 3 and 13, IDICULA teaches training the ML model based on exact content statistics (this reads on the binary lengths of records inserted into the dataset being captured without deviation see [0030]).

Regarding claims 4 and 14, IDICULA teaches comparing first predictions, by the ML model and based on said exact content statistics, to second predictions by the ML model that are based on second content statistic estimates (reads on choosing the best of multiple sets of CSFs, see [0063]).

Regarding claims 5 and 15, IDICULA teaches wherein said repeatedly sampling the subset of rows of the database table comprises sampling disjoint subsets of rows of the database table (reads on Row as discussed in [0082]).

Regarding claims 9 and 19, IDICULA teaches wherein said configuration setting of the DBMS comprises a configuration setting of a query plan (reads on number of allowed joins, see [0031]).

Regarding claims 10 and 20, IDICULA teaches satisfying the dynamic convergence criterion based on multiple content statistics (reads on multiple WSFs that is used to compute the CSFs, see [0041]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 6-8, 12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Idicula et al. (Pub.: No.: 20200125545 A1).

Claims 2 and 12 recite “satisfying the dynamic convergence criterion based on repeatedly predicting the optimal value for the configuration setting of the DBMS”.

Idicula features are already addressed in the rejection of independent claims 1 and 11. Idicula may not specifically teach the limitations of dependent claims 2 and 12. 

However, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to consider this limitation to be obvious within the teaching of Idicula a well-known feature since iteration is known to be of convergence criterion. benefits of using convergence criterion are also known in the art for one of an ordinary skill in the art.   
  
claims 6 and 16 recite “wherein said disjoint subsets of rows comprises a first subset of rows and a second subset of rows that have different amounts of rows”. The use of multiple or more than one row is an obvious limitation within the teachings of IDICULA that can be achieved within an database based on need and desire.  

Claims 7 and 17 recite “wherein a user defined function (UDF) performs said adjusting one or more content statistic estimates of the database table” and claims 8 and 18 recite “satisfying the dynamic convergence criterion based on a UDF”. Note that the use of “UDF”, The Examiner takes Official Notice that the use of “a user defined function (UDF)” is well known within the database functionality. This limitation does not rise the invention to the level of patentability.    

  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652